IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2622 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 73 DB 2019
                                :
           v.                   :            Attorney Registration No. 85063
                                :
LOKANATH MOHAPATRA,             :            (Philadelphia)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 3rd day of July, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Lokanath Mohapatra is suspended on consent from

the Bar of this Commonwealth for a period of six months, retroactive to December 31,

2009. Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to

the Disciplinary Board pursuant to Pa.R.D.E. 208(g).